DETAILED ACTION
This is the first office action application number 17/125,161 filed on August 3rd, 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a method for dispensing a fragrance composition, classified in D06F2103/20.
II. Claims 9-16, drawn to a mobile dispensing device configured to be placed inside a main cavity of a household appliance and configured to dispense a fragrance composition, classified in D06F39/024.
III. Claim 17, drawn to a computer program comprising instructions for executing a method for ordering the dispensing of a fragrance composition, classified in C11D11/0005.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the device is a mobile dispensing device, however it need not be mobile to perform the claimed method. 
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the computer program could be used with a device designed to dispense detergent instead of fragrance.
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it does not require the signal to dispense the fragrance.  The subcombination has separate utility such as dispensing the detergent.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be serious burden on the examiner if they were to search all inventions as they are classified in different classes and subclasses, and would require different text searches. Group I is classified in D06F2103/20 and would require a unique text search. Group II is classified D06F39/024 and would require another unique and separate text search. Group III is classified C11D11/0005 and would require another unique and separate text search. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Chris Anderzejak on 08/09/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 9-16. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-8 and 17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 9 and 10 recite the limitation "mobile device" in Claim 9 Line 12 and Claim 10 Line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 16 recites the limitation "30 weight-% to about 65 weight-% of the at least one solvent" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Krug (DE102017218196) and Costa (WO2014174272).
Regarding Claim 9, Krug teaches mobile dispensing device configured to be placed inside a main cavity of a household appliance and configured to dispense a fragrance composition into the main cavity during a cleaning cycle of the household appliance, the cleaning cycle comprising at least a wash cycle during which a detergent is dispensed into the main cavity and at least one rinse cycle, the mobile dispensing device comprising (Para 0047 Figure 1; a dosing module 111 is introduced into the laundry drum 107 of the laundry care device 100; laundry care substance which can be dispensed in doses to the laundry drum 107 during a laundry care process controlled by the laundry care device 100); 
a first compartment comprising the detergent (Para 0009 Figure 2; the dosing module … has at least one chamber for receiving at least one laundry care substance in order to dose at least one laundry care substance to the laundry);
a second compartment separated from the first compartment, the second compartment comprising the fragrance composition (Para 0026 Figure 1; the substance release element here in particular comprises at least one chamber for receiving at least one laundry care substance, in particular two chambers, each of which has different types of laundry care substance);
at least one pump for dispensing at least one portion of the fragrance composition from the second compartment into the main cavity at least twice during the at least one rinse cycle so that a position of the mobile dispensing device in the main cavity at a first dispensing time differs from a position of the mobile device in the main cavity at a second dispensing time (Para 0027 Figure 1; the substance delivery element comprises a dosing pump which is designed to pump laundry care substance into the laundry drum as a function of the received dosing parameter, where in the limitation dispensing at least one portion of the fragrance composition from the second compartment into the main cavity at least twice during the at least one rinse cycle so that a position of the mobile dispensing device in the main cavity at a first dispensing time differs from a position of the mobile device in the main cavity at a second dispensing time is interpreted by examiner as an intended use of the pump, and the pump would be capable of dispensing a portion of the fragrance composition twice);
and a data processing unit configured to send an activation signal to the at least one pump upon obtaining information on a change in the position of the mobile dispensing device in the main cavity (Para 0063; The dosing module 111 also has a sensor 145, in particular a temperature sensor, a pressure sensor, an acceleration sensor and/or a moisture sensor; the module communication interface 137 is designed to transmit the detected textile parameters via the communication network 125 to the laundry care device 100; Para 0064; the module communication interface 137 is designed to receive a correspondingly changed metering parameter and the substance dispensing element 135 is designed to dispense a changed amount of laundry care substance). Krug does not explicitly teach the second laundry care substance is a fragrance composition.
Costa teaches the fragrance composition comprising at least one fragrance compound (Page 3 Line 20; formulation may further comprise one or all of the following; viscosity modifiers, preservatives and/or perfume). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to use the fragrance composition of Costa as the laundry substance in Krug to make the fabrics feel smoother, as well as fluffier, softer and better smelling (Krug Page 1 Line 13-15). 
Regarding Claim 10, Krug teaches the mobile device according to claim 9, wherein the data processing unit is further configured to determine an amount of fragrance composition to be dispensed (Para 0035; In an advantageous embodiment of the laundry care device, the module communication interface is designed to receive a dosing parameter of the laundry care device or the external device that has been changed on the basis of the detected textile parameter and the substance delivery element is designed to deliver a changed amount of laundry care substance).
Regarding Claim 12, Krug teaches the mobile dispensing device according to claim 9, further comprising: - at least one sensor configured to determine a change in the position of the mobile dispensing device inside the main cavity of the household appliance, the sensor being one of a magnetometer, an accelerometer, a camera operating in the visible range, a camera operating in the infrared range, and a camera operating in the ultra violet range (Para 0063; The dosing module also has a sensor 145, in particular a temperature sensor, a pressure sensor, an acceleration sensor and/or a moisture sensor).
Regarding Claim 13, Krug teaches the mobile device according to claim 9 as discussed above but does not teach the fragrance composition.
Costa teaches the fragrance composition comprising at least one fragrance compound (Page 3 Line 20; formulation may further comprise one or all of the following; viscosity modifiers, preservatives and/or perfume) and at least one cationic surfactant (Page 2 Line 5-8; there is provided a fabric softener comprising a carrier or bulking agent, at least one surfactant, and at least one biocidal ingredient. The surfactant can be a quaternary ammonium salt).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to use the fragrance composition of Costa as the laundry substance in Krug to make the fabrics feel smoother, as well as fluffier, softer and better smelling (Krug Page 1 Line 13-15). 
Regarding Claim 14, Krug and Costa teach the kit according to claim 13 as discussed above. Costa also teaches that the fragrance composition comprises up to 10% by weight of solvent, between 2% and 30% by weight of the cationic surfactant, and between 0.4% and 1.2% by weight of the perfume (Costa Page 5 Line 14; Page 5 Line 24; Page 10 Example 1). 	Therefore, it is considered obvious to one of ordinary skill in the art to optimize these concentration limits through routine experimentation to achieve the desired results. It is then obvious to use these optimized concentration limits in the dispensing device of Krug and Costa to achieve the expected cleaning and fabric treatment results as desired. This rejection could be overcome by showing evidence of unexpected results related to the fragrance composition or the criticality of the fragrance composition. 
Regarding Claim 15, Krug and Costa teach the kit according to claim 13, and Costa further teaches the cationic surfactant being selected from quaternary triethanol-methyl-ammonium compounds and quaternary diethanol-dimethyl- ammonium compounds (Page 4 Line 22-29; Examples of suitable quaternary ammonium compounds that could be used include alkylated quaternary ammonium compounds, alkoxylated quaternary ammonium compounds, ring or cyclic quaternary ammonium compounds, aromatic quaternary ammonium compounds, di-quaternary ammonium compounds, amidoamine quaternary ammonium compounds, ester quaternary ammonium compounds and triethanolamine based esterquats. A mixture of one or more of these compounds could also be used.) As Costa teaches the use of many different kinds of quaternary ammonium compounds is well known within the field of fabric softeners. Therefore, it would be obvious to one of ordinary skill in the art to substitute the claimed quaternary ammonium compounds in the fabric softener taught by Costa and expect to achieve the same results. 
Regarding Claim 16, Krug and Costa teach the kit according to claim 13 as discussed above. Costa also teaches that the fragrance composition comprises up to 10% by weight of solvent, between 2% and 30% by weight of the cationic surfactant, and between 0.4% and 1.2% by weight of the perfume (Costa Page 5 Line 14; Page 5 Line 24; Page 10 Example 1). 
Therefore, it is considered obvious to one of ordinary skill in the art to optimize these concentration limits through routine experimentation to achieve the desired results. It is then obvious to use these optimized concentration limits in the dispensing device of Krug and Costa to achieve the expected cleaning and fabric treatment results as desired. This rejection could be overcome by showing evidence of unexpected results related to the fragrance composition or the criticality of the fragrance composition. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Krug (DE102017218196) and Van Rompuy (US20020088502). As discussed above Krug teaches the mobile dispensing device according to Claim 9, but does not teach that the pump is selected from a peristaltic or micromembrane pump. 
Van Rompuy teaches a detergent dispensing device using a peristaltic pump (Para 0020; the pump system can comprise one or several pumps, which can be of any suitable type, such as gear pumps, piston pumps, peristaltic pumps and the like). 
The use of the pump to dispense between one and one hundred microliters of the fragrance composition is interpreted by the examiner to be an intended use and there is no reason the pump taught by Rompuy and Krug would not be capable of dispensing the fragrance composition in this amount. 
Therefore, since they are directed towards the same field of innovation, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to use the peristaltic pump taught by Van Rompuy in the dispensing device of Krug in order to dispense detergent and achieve a one way valve that will not allow liquid back into the dispensing device (Van Rompuy Para 0054).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ROBERT BARKER whose telephone number is (571)272-2720. The examiner can normally be reached M-Th 8-5 Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL ROBERT BARKER/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711